USCA11 Case: 20-13584      Date Filed: 05/04/2021   Page: 1 of 11



                                                             [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                   No. 20-13584
                               Non-Argument Calendar
                             ________________________

                   D.C. Docket No. 2:19-cr-00057-ECM-SRW-1



UNITED STATES OF AMERICA,

                                                                   Plaintiff-Appellee,

                                      versus

OSIE LEE DAVIS,
a.k.a. Ossie Lee Davis,
a.k.a. Osie Lee Davis, Jr,

                                                             Defendant-Appellant.

                             ________________________

                    Appeal from the United States District Court
                        for the Middle District of Alabama
                          ________________________

                                   (May 4, 2021)

Before WILSON, JILL PRYOR, and LUCK, Circuit Judges.

PER CURIAM:
           USCA11 Case: 20-13584         Date Filed: 05/04/2021     Page: 2 of 11



      Osie Lee Davis appeals his convictions for possessing a firearm and

ammunition as a convicted felon and possessing a firearm in furtherance of a drug

trafficking crime. Davis argues that the district court erred by admitting testimony

about where his stepson was the day Davis was arrested because it was inadmissible

hearsay and it violated the Confrontation Clause. We affirm.

          FACTUAL BACKGROUND AND PROCEDURAL HISTORY

      On January 31, 2017, Officer Bryan Baldwin stopped Davis for driving

without headlights in Troy, Alabama. Because Davis had two outstanding warrants,

Officer Baldwin arrested Davis and searched him. During the search, Officer

Baldwin found three bags of marijuana, seven bags of powder cocaine, a bag of

crystal meth, thirty-nine Clonazepam pills, and forty methamphetamine pills.

Officer Baldwin also searched Davis’s car and found a loaded handgun between the

driver’s seat and the center console. After Officer Baldwin read Davis his Miranda

rights, Davis told Officer Baldwin that the gun belonged to his stepson, Christopher

Taylor, who must have left it in the car earlier that day.

      Davis was indicted for possessing a firearm and ammunition as a convicted

felon, possessing a firearm in furtherance of a drug trafficking crime, and six counts

of possessing controlled substances with intent to distribute them.1 The case

proceeded to trial.


      1
          Specifically, Davis was indicted for: (1) possessing methamphetamine with intent to


                                              2
           USCA11 Case: 20-13584          Date Filed: 05/04/2021       Page: 3 of 11



       At trial, Davis contested only the gun charges. He admitted that he possessed

the methamphetamine, cocaine, Clonazepam, and marijuana and that he was selling

the drugs. However, Davis contended that the gun belonged to his stepson, Taylor,

and that he didn’t know the gun was in the car when he was stopped. Five witnesses

testified about the gun.

       First, Officer Baldwin testified that he searched Davis’s car and found the gun

stuffed between the driver’s seat and the center console with the top of the gun

resting against the car floor. The government then introduced video footage of the

search from Officer Baldwin’s body camera. The video showed that Davis was the

only person in the car and that the gun was visible between the driver’s seat and the

center console.

       Second, Brenda Annette Davis, Davis’s older sister, testified that Davis was

driving her car when he was stopped, but she didn’t put the gun in the car. Brenda

Davis also testified that she let Davis drive her car every once in a while because he

did not have his own.

       Third, Davis’s stepson, Taylor, testified that the gun was his, but he didn’t

leave it in the car because he wasn’t in Troy when Davis was arrested. Taylor

testified that Davis told him the gun was stolen in late 2016, while Taylor was in



distribute; (2) two counts of possessing powder cocaine with intent to distribute; (3) possessing
Clonazepam with intent to distribute; and (4) two counts of possessing marijuana with intent to
distribute. He does not challenge these convictions on appeal.


                                               3
            USCA11 Case: 20-13584     Date Filed: 05/04/2021    Page: 4 of 11



Mississippi, and Taylor hadn’t seen it since then. Taylor testified that he was in

Brooksville, Florida when Davis was arrested on January 31, 2017 and only returned

to Alabama five days later. He also testified that Davis asked him to “claim the

gun,” but he didn’t because he “didn’t know what gun it was.”                On cross-

examination, the defense asked Taylor where he told Special Agent Van Der

Westhuizen of the Bureau of Alcohol, Tobacco, Firearms and Explosives he was

when the gun was found. Taylor admitted that he initially told Agent Van Der

Westhuizen that he was in Mississippi when Davis was arrested, not Florida. Taylor

testified that he didn’t lie to her, but he “had to go back and check [his] dates.”

       Fourth, Devin White, an investigator with the Alabama Board of Medical

Examiners and a former Drug Enforcement Administration agent, testified that,

based on his training and twenty-three years of experience, a gun was “almost a

necessary tool for a drug trafficker” because “drug traffickers want to protect their

product and they want to protect their assets.” Investigator White also testified that

drug traffickers “use firearms to intimidate” their competition and people who owe

them money and to “dominate a particular geographical area that they’re trying to

sell in.”

       Fifth and finally, Agent Van Der Westhuizen testified about her investigation,

including her interviews with Davis and Taylor. During direct examination, the

government asked Agent Van Der Westhuizen:



                                           4
         USCA11 Case: 20-13584       Date Filed: 05/04/2021   Page: 5 of 11



      [Prosecutor]: During your interview with Mr. Taylor—we heard
                    testimony yesterday that Mr. Taylor was not in Troy on
                    January 31st, 2017. Were you able to gather information
                    other than from Mr. Taylor that that, in fact, was a true
                    statement?

      [Witness]:   That’s correct.

      [Defense]:   Objection. Hearsay, Your Honor.

      The Court:   What’s your response?

      [Prosecutor]: Your Honor, she—this is part of her interview.

      The Court:   But it is hearsay. It’s what Mr. Taylor is alleged to have
                   said.

      [Defense]:   It’s what someone else other than Mr. Taylor is alleged to
                   have said.

      The Court:   All right. Sustained. Rephrase your question.

      [Prosecutor]: Based on your investigation, was Mr. Taylor in Troy on
                    that day?

      [Defense]:   Objection, Your Honor. Trying to get the same answer
                   out through another witness.

      The Court:   Well, he’s asking her what she discovered during the
                   investigation, so I’m going to allow that.

      [Witness]:   No, he was not in Troy, based on my investigation.

Agent Van Der Westhuizen also testified that, during her interview with Davis,

Davis admitted that he’d used Taylor’s gun “plenty of times” and “typically sold

powder cocaine to some of the students at Troy [University]” and around the Troy

area. Finally, Agent Van Der Westhuizen testified that Davis was previously

                                         5
          USCA11 Case: 20-13584        Date Filed: 05/04/2021     Page: 6 of 11



stopped in 2016 and that during the stop the police found Davis with another of

Taylor’s guns that had been stolen.

      The jury found Davis guilty of all charges. The district court sentenced Davis

to three hundred sixty months’ imprisonment and six years of supervised release.

Davis appeals only his firearm convictions.

                             STANDARD OF REVIEW

      We review for an abuse of discretion the district court’s decision to admit

Agent Van Der Westhuizen’s statements over Davis’s hearsay objection. United

States v. Arbolaez, 450 F.3d 1283, 1289–90 (11th Cir. 2006). We ordinarily review

de novo whether testimony violates the Confrontation Clause. Id. However, where

the defendant does not object to the admission of hearsay on Confrontation Clause

grounds, we review its admission for plain error. Id. at 1291. Under plain error

review, we may not correct an error unless “there is: (1) error, (2) that is plain, and

(3) that affects substantial rights.” United States v. Rodriguez, 398 F.3d 1291, 1298

(11th Cir. 2005). If all three conditions are met, we may only correct the forfeited

error “if (4) the error seriously affects the fairness, integrity, or public reputation of

judicial proceedings.” Id. “[F]or an error to have affected a defendant’s substantial

rights, there must be ‘a reasonable probability that, but for the error,’ the outcome of

the proceeding would have been different.” United States v. McLellan, 958 F.3d




                                            6
         USCA11 Case: 20-13584       Date Filed: 05/04/2021    Page: 7 of 11



1110, 1119 (11th Cir. 2020) (quoting Molina-Martinez v. United States, 136 S. Ct.

1338, 1343 (2016)) (alterations adopted).

                                   DISCUSSION

      Davis argues that the district court abused its discretion by admitting, over his

hearsay objection, Agent Van Der Westhuizen’s testimony that his stepson, Taylor,

was not in Troy, Alabama when the gun was found. Davis also argues for the first

time on appeal that Agent Van Der Westhuizen’s testimony violated the

Confrontation Clause.

                                      Hearsay

      We will assume (without deciding) that the district court abused its discretion

by admitting Agent Van Der Westhuizen’s testimony.             Even so, erroneously

admitted hearsay “does not mandate a reversal of conviction: to require a new trial

a significant possibility must exist that, considering the other evidence presented by

both the prosecution and the defense, the statement had a substantial impact on the

verdict of the jury.” Arbolaez, 450 F.3d at 1290 (quoting United States v. Rodriquez,

524 F.2d 485, 487 (5th Cir. 1975) (per curiam)) (cleaned up). In other words,

“[h]earsay errors are harmless if, viewing the proceedings in their entirety, a court

determines that the error did not affect the verdict, or had but very slight effect.”

United States v. Cooper, 926 F.3d 718, 730 (11th Cir. 2019) (quoting United States

v. Magluta, 418 F.3d 1166, 1180 (11th Cir. 2005)). Here, on the only contested issue



                                          7
         USCA11 Case: 20-13584      Date Filed: 05/04/2021   Page: 8 of 11



at trial—whether Davis knowingly possessed the gun found in his car—Agent Van

Der Westhuizen’s testimony had no “substantial impact” on the jury’s verdict. See

Arbolaez, 450 F.3d at 1290. The hearsay error had no substantial impact on the

jury’s verdict for seven reasons.

      First, where Taylor was when Davis was pulled over was not relevant to

whether Davis knew there was a gun sticking out between the driver’s seat and the

center console. Whether Taylor was in Troy didn’t make it more or less likely that

Davis knew the gun was in the car when he was stopped.

      Second, even without the hearsay, the evidence was undisputed that Taylor

was not in Troy when Davis was pulled over. The hearsay only repeated Taylor’s

testimony, which the jury heard and which was unrebutted, that he was not in Troy

when Davis was arrested.

      Third, Taylor didn’t put the gun in the car because it was stolen in December

2016, two months before Davis was stopped with the gun on January 31, 2017.

      Fourth, Davis having previously been found in possession of another one of

Taylor’s “stolen” guns was strong evidence that he knew the gun was in the car on

January 31, 2017. See United States v. Jernigan, 341 F.3d 1273, 1283 (11th Cir.

2003) (holding that prior crimes involving “knowing possession of a weapon . . .

bear on [defendant’s] knowledge that a gun was present in his [vehicle] just as [co-

defendant]’s prior convictions bore on [co-defendant’s] knowledge of this fact”).



                                         8
         USCA11 Case: 20-13584        Date Filed: 05/04/2021   Page: 9 of 11



      Fifth, the ammunition found in the gun when Davis was stopped was not the

kind of ammunition Taylor used.

      Sixth, as Officer Baldwin testified and the body-camera video showed, Davis

was the only one in the car when he was stopped. The video showed that the gun

was immediately visible when Officer Baldwin searched the car. Davis also used

the car as his personal vehicle, and Davis had easy access to the gun because it was

stored between the driver’s seat and the center console. See United States v. Gates,

967 F.2d 497, 499 (11th Cir. 1992) (holding that defendant had knowing possession

of guns found underneath the driver’s seat of the car he was driving); United States

v. Gonzalez, 71 F.3d 819, 835 (11th Cir. 1996) (“[Defendant’s] presence in the [car],

with ready access to the [gun] later discovered in the glove compartment, was

sufficient to prove that he possessed the [gun] . . . irrespective of the fact that the

[gun] belonged to a third person.”), abrogated on other grounds by Arizona v. Gant,

556 U.S. 332, 335 (2009); United States v. Haile, 685 F.3d 1211, 1219 (11th Cir.

2012) (concluding that a defendant knowingly possessed a gun where “[t]he gun for

which [the defendant] had a license was loaded in the center console, readily

accessible from the front seat”).

      And, seventh, a former Drug Enforcement Administration agent explained

that a gun was “almost a necessary tool for a drug trafficker.” Davis, by his own

admission, was trafficking drugs in the Troy area.



                                          9
         USCA11 Case: 20-13584        Date Filed: 05/04/2021     Page: 10 of 11



                                 Confrontation Clause

      Davis also contends that Agent Van Der Westhuizen’s testimony that Taylor

was not in Alabama violated the Sixth Amendment’s Confrontation Clause.

Although Davis objected to Agent Van Der Westhuizen’s testimony as inadmissible

hearsay, he didn’t object on Confrontation Clause grounds, so we review only for

plain error. See Arbolaez, 450 F.3d at 1291 n.8 (“A hearsay objection to testimony

at trial, standing alone, does not preserve a constitutional challenge under the

Confrontation Clause for appeal.”). Even if we assume that the district court erred

and that error was plain, Davis’s challenge fails on the third prong of plain error

review because, as we discussed above, there was substantial evidence—even

excluding Agent Van Der Westhuizen’s testimony—for the jury to find that Davis

knowingly possessed the gun. Because we already found that Davis has not met the

harmless error standard, he necessarily cannot meet the more difficult third-prong of

the plain error test. See United States v. Margarita Garcia, 906 F.3d 1255, 1267

(11th Cir. 2018) (“The burden placed on the defendant under plain error is heavy.

As we have said, ‘the plain error test is difficult to meet, and in particular, the burden

of showing prejudice to meet the third-prong requirement is anything but easy.’ It

is, quite simply, a far less defendant-friendly standard than harmless error.”

(citations omitted)). Thus, Davis has not shown a “reasonable probability that, but




                                           10
        USCA11 Case: 20-13584      Date Filed: 05/04/2021   Page: 11 of 11



for the error, the outcome of the proceeding would have been different.” McLellan,

958 F.3d at 1119 (quotation marks omitted).

      AFFIRMED.




                                       11